DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon 

4.	Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/143,258 (or ‘258) in view of the following reasons.

This is a provisional nonstatutory double patenting rejection.
	Regarding claim 1, this claim is similar as claim 21 of the ‘258.
	Regarding claim 2, this claim is similar as claim 22 of the ‘258.
	Regarding claim 3, this claim is similar as claim 23 of the ‘258.
Regarding claim 4, this claim is similar as claim 24 of the ‘258.
Regarding claim 5, this claim is similar as claim 25 of the ‘258.
Regarding claim 6, this claim is similar as claim 26 of the ‘258.
Regarding claim 7, this claim is similar as claim 27 of the ‘258.
Regarding claim 8, this claim is similar as claim 28 of the ‘258.
Regarding claim 9, this claim is similar as claim 29 of the ‘258.
	Regarding claim 10, this claim is similar as claim 30 of the ‘258.
	Regarding claim 11, this claim is similar as claim 31 of the ‘258.
Regarding claim 12, this claim is similar as claim 32 of the ‘258.
Regarding claim 13, this claim is similar as claim 33 of the ‘258.
Regarding claim 14, this claim is similar as claim 34 of the ‘258.
Regarding claim 15, this claim is similar as claim 35 of the ‘258.
Regarding claim 16, this claim is similar as claim 36 of the ‘258.

Regarding claim 18, this claim is similar as claim 38 of the ‘258.
Regarding claim 19, this claim is similar as claim 39 of the ‘258.
Regarding claim 20, this claim is similar as claim 40 of the ‘258.
Allowable Subject Matter
Claims 21-40 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 21, 28, 35, and its respective dependents, the art of record either alone or in combination fails to disclose or suggest the claim when considered as whole and particularly the concept of claim limitation “receive, from a user, a specification of different compression techniques to be applied for different classifications of data; classify respective portions of data; and apply different ones of the compression techniques to the respective portions of the classified data according to the specification of different compression techniques to generate respective portions of compressed data.”
As to the art of record, Persiantsev reference discloses the general concept of compression technique on receiving media stream. However, Persiantsev does not teach with respect to the entire or combination claim limitation stated as above.
As to the art of record, Saes reference discloses the concept of adaptive controlling of the quality of the media video stream. However, Saes does not teach with respect to the entire or combination claim limitation stated as above.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAI Y CHEN/               Primary Examiner, Art Unit 2425